Name: Decision determining the emoluments of members of the High Authority
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of teaching;  social protection;  personnel management and staff remuneration
 Date Published: 1962-07-19

 Avis juridique important|31962S0719Decision determining the emoluments of members of the High Authority /* Unofficial translation */ Official Journal 062 , 19/07/1962 P. 1734 - 1738 Danish special edition: Series I Chapter 1959-1962 P. 0233 English special edition: Series I Chapter 1959-1962 P. 0263 DECISION determining the emoluments of members of the High Authority THE SPECIAL COUNCIL OF MINISTERS OF THE EUROPEAN COAL AND STEEL COMMUNITY, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 29 thereof; Having regard to the Decisions of the Special Council of Ministers of 21 December 1953, 27 October 1954 and 8 October 1957 determining the salaries, allowances and pensions of the President and members of the High Authority; Whereas it is for the Special Council of Ministers to determine the salaries, allowances and pensions of the President and members of the High Authority; HAS DECIDED AS FOLLOWS: Article 1 From the date of taking up their duties until they cease to hold office, members of the High Authority shall be entitled to a basic salary, family allowances and other allowances, paid in the currency of the country where the Community has its provisional seat. Article 2 The basic monthly salary shall be: >PIC FILE= "T0050820"> Article 3 1. Family allowances shall comprise: (a) Head of household allowance, equal to 5 % of the basic salary; (b) Dependent child's allowance, equal to Bfrs 1000 per child per month; (c) Education allowance. 2. "Head of household" means a married member of the High Authority or a member who has dependent children. Where the spouse is gainfully employed, the member shall not be entitled to a head of household allowance. 3. "Dependent child" means a legitimate, natural or adopted child of a member of the High Authority, or of his spouse, who is actually being maintained by the member of the High Authority. The allowance shall be granted in respect of: - a child under eighteen years of age; - a child between eighteen and twenty-five years of age who is receiving full-time education or vocational training. Payment of this allowance in respect of a child prevented by serious illness or disablement from earning a livelihood shall continue throughout the period of that illness or disablement irrespective of age. 4. In respect of each dependent child within the meaning of paragraph 3 who is in regular full-time attendance at an educational establishment, the member of the High Authority shall in addition be entitled to an education allowance equal to the actual education costs incurred by him up to a maximum of 900 francs per month. Entitlement to this allowance shall commence on the first day of the month in which the child reaches the age of six years and shall cease at the end of the month in which the child reaches the age of twenty-one years. Article 4 1. Members of the High Authority shall be entitled to a residence allowance equal to 15 % of the basic salary. 2. A monthly representation allowance shall be paid to members of the High Authority as follows: >PIC FILE= "T0050821"> Article 5 On taking up his duties and on ceasing to hold office a member of the High Authority shall be entitled to: (a) an installation allowance equal to two months basic salary on taking up his duties and a resettlement allowance equal to one month's basic salary on ceasing to hold office; (b) reimbursement of the cost of removal of his personal effects and furniture, including insurance against ordinary risks (theft, breakage, fire). If his term of office is renewed he shall not be entitled to any of the allowances set out in this Article. Nor shall he be so entitled if he is appointed member of another institution of the Communities, if that institution has its provisional seat in the town where he was formerly required to reside by reason of his office and if at the time of the new appointment he has not already effected his resettlement. Article 6 A member of the High Authority required in the course of his duties to travel away from the provisional seat of the Community shall be entitled to: (a) reimbursement of travelling expenses; (b) reimbursement of hotel expenses (room, service and taxes only); (c) a subsistence allowance of Bfrs 650 for each complete day of absence ; for journeys outside Europe the allowance shall be raised to Bfrs 1250. Article 7 1. For three years from the first day of the month following that in which he ceases to hold office, a former member of the High Authority shall receive a monthly transitional allowance equal to 40 % of the basic salary which he was receiving when he ceased to hold office if he has served for less than two years, to 45 % of such basic salary if he has served for more than two but less than three years and to 50 % in other cases. 2. Entitlement to this allowance shall cease if the former member of the High Authority is reappointed to office in one of the institutions of the Communities or upon his death. In the event of reappointment, the allowance shall be paid up to the date of taking up his duties ; in the event of death, the payment for the month in which death occurred shall be the last. 3. If during this three-year period the person concerned takes up any new gainful activity, the amount by which his gross monthly remuneration (i.e. before deduction of taxes) together with the allowance provided for in paragraph 1 exceeds the remuneration before deduction of taxes which he was receiving as a member of the High Authority under Articles 2, 3 and 4 (1) shall be deducted from the allowance. In calculating the amount of remuneration received for the new activity, all forms of remuneration shall be included, except those representing reimbursement of expenses. The Council shall take all measures required to ensure the application of the preceding paragraph. Article 8 1. After ceasing to hold office, members of the High Authority shall be entitled to a pension for life payable from the date when they reach the age of sixty-five years. 2. They may, however, ask to start drawing such pension from the age of sixty years. In that case a coefficient shall be applied to the pension as follows: >PIC FILE= "T0050822"> Article 9 The amount of the pension shall be 4 75 % of the basic salary last received for each full year in office and one-twelfth of that sum for each complete month. The maximum pension shall be 50 % of the basic salary last received. Article 10 A member of the High Authority suffering from disablement deemed to be total which prevents him from performing his duties and who on these grounds resigns or is compelled to resign shall be entitled from the date of resignation or compulsory resignation to benefits as follows: (a) Where disablement is recognised as permanent he shall be entitled to a pension for life calculated in accordance with the provisions of Article 9, which shall be not less than 25 % of the basic salary last received. He shall be entitled to the maximum pension if the incapacity is the result of disablement or illness contracted in the performance of his duties. (b) Where disablement is temporary, he shall be entitled, until he recovers, to a pension at the rate of 50 % of the basic salary last received if the disablement or illness was contracted in the performance of his duties, and 25 % in other cases. When the recipient of such disability pension reaches the age of sixty-five years or the disability pension has been in effect for seven years, it shall be replaced by a pension for life calculated in accordance with the provisions of Article 9. Article 11 Members of the High Authority shall be entitled to the benefits of the social security scheme provided for in Articles 72 to 75 of the Staff Regulations of Officials of the Community. Article 12 Where a third party is responsible for the disablement or death of a member, the rights of that member or of those entitled under him to bring legal proceedings against the third party shall devolve on the Communities to the extent to which they incur obligations under this pension scheme. Article 13 The transitional allowance provided for in Article 7, the pension provided for in Article 8 and the pensions provided for in Article 10 shall not be drawn concurrently by the same person. Where a member of the High Authority is entitled to claim benefit under more than one of those provisions, only that provision which is the most favourable to the claimant shall be applied. Article 14 Where a member of the High Authority dies during his term of office, the surviving spouse or dependent children shall be entitled, until the end of the third month following that in which death occurs, to the remuneration to which the member of the High Authority would have been entitled under Articles 2, 3 and 4 (1). Article 15 1. The widow and dependent children of a member or former member of the High Authority to whom pension rights have accrued at the time of his death shall be entitled to a survivor's pension. That pension shall be equal to a percentage of the pension accruing to the member or former member under Article 9 at the date of death, namely: >PIC FILE= "T0050823"> However, if the death of the member of the High Authority occurs during his term of office, the survivor's pension shall be calculated on the basis of a pension equal to 50 % of the basic salary received at the time of death. 2. The total amount of these survivors' pensions shall not exceed the amount of the pension of the member or former member of the High Authority on which they are calculated. The maximum total survivors' pensions payable shall be divided, where applicable, between the beneficiaries in accordance with the above percentages. 3. Survivors' pensions shall be granted from the first day of the calendar month following the date of death. However, where the provisions of Article 14 are applied, eligibility shall not commence until the first day of the fourth month following that in which death occurred. 4. Entitlement to a survivors' pension shall cease at the end of the calendar month in which the person entitled dies. Moreover, entitlement to an orphan's pension shall cease at the end of the month in which the child reaches the age of twenty-one years. However, entitlement shall be extended while the child is receiving vocational training, though not beyond the end of the month in which he reaches the age of twenty-five years. The pension shall remain payable to an orphan who is prevented through illness or disablement from earning a livelihood. 5. Where a former member of the High Authority marries and at the date of marriage has pension rights accruing to him under this Regulation, the wife and any children of that marriage shall not be entitled to a survivor's pension save where the marriage precedes the death of the former member of the High Authority by five years. 6. A widow's entitlement to a survivor's pension shall cease on remarriage. She shall then be entitled to immediate payment of a lump sum equal to twice the annual amount of her survivor's pension. Article 16 A member of the High Authority who is relieved of his duties on grounds of serious misconduct shall forfeit any right to transitional allowance and retirement pension ; this shall not, however, affect those entitled under him. Article 17 Should the Council decide to increase the basic salary, it shall at the same time decide on an appropriate increase in the rates of existing pensions. Article 18 Payment of benefits provided for in this pension scheme shall be entered in the general estimate of expenditure of the Community. Article 19 1. Payment of the sums due under Articles 2, 3, 4, 5, 11 and 14 shall be made in the currency of the country where the Community has its provisional seat. 2. Beneficiaries may elect to have sums due under Articles 7, 8, 10 and 15 paid in the currency either of the country of which they are nationals or of their country of residence or of the country where the Community has its provisional seat ; their choice shall remain operative for at least two years. Where neither the first nor the second of these countries is a member country of the Community, the sums due shall be paid in the currency of the country where the Community has its provisional seat. Article 20 As a transitional arrangement, former members of the High Authority to whom the rules on emoluments laid down by the Decisions of the Special Council of Ministers of 21 December 1953, 27 October 1954 and 8 October 1957 were applicable when they ceased to hold office shall be entitled to the transitional allowance and to the installation allowance provided for in those rules, in accordance with the terms laid down therein. The amount of their pension, awarded on the basis of this Decision, shall not be less than that resulting from application of the system of remuneration laid down in the above-mentioned Decisions of the Special Council of Ministers. Article 21 A compensatory adjustment shall be applied to the emoluments of members of the High Authority which result from this Decision, to bring them to the same level as those of members of the Commissions of the European Economic Community and the European Atomic Energy Community who are liable to the Community tax. The amount of the adjustment shall be equal to the amount of Community tax which they would have paid if they had been members of the Commission of the European Economic Community or of the Commission of the European Atomic Energy Community in accordance with the Regulation laying down the conditions and procedure for applying that tax adopted by the Councils of the European Economic Community and of the European Atomic Energy Community, and all Regulations made in application of that Regulation. Article 22 This Decision shall enter into force on 10 January 1962. With effect from that date, the Decisions of the Special Council of Ministers of 21 December 1953, 27 October 1954 and 8 October 1957 shall be repealed. Done on 22 May 1962 at the 81st Session. For the Council The President M. MAURICE-BOKANOWSKI